Citation Nr: 1207864	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VA Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for hospitalization and treatment received at Manatee Memorial Hospital in Bradenton, Florida, from May 27, 2009, through May 28, 2009. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to March 1989, from January 1991 to March 1991, and from April 2005 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida, denying the Veteran's claim for reimbursement of unauthorized medical expenses.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in August 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  Unauthorized medical services received at Manatee Memorial Hospital in Bradenton, Florida, from May 27, 2009, through May 28, 2009, were for treatment of a medical condition associated with the Veteran's service-connected posttraumatic stress disorder (PTSD) and coronary artery disease.  

2.  The above expenses were rendered in a medical emergency of such nature that a reasonable person would have concluded that delay would have been hazardous to health.  

3.  A VA medical facility was not feasibly available, and an attempt to use VA facilities beforehand for the services required would not have been medically reasonable, sound, or wise, under the circumstances surrounding the Veteran's treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private hospitalization and treatment received at Manatee Memorial Hospital in Bradenton, Florida, from May 27, 2009, through May 28, 2009, for treatment of a service-connected disability have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  In the present case, the treatment sought was not authorized in advance by VA.  

Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For non-service connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.  

All three of the above statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

Additionally, claims for payment of the costs of emergency hospital care or medical services under Section 1728 will not be approved for any period beyond the date on which the medical emergency ended.  An emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  38 C.F.R. § 17.121.  

As will be further discussed below, the present case involved emergency treatment for a service-connected disability.  Therefore, the provisions of the Veterans Millennium Health Care and Benefits Act, which provides that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003 (See also the Veterans Millennium Health Care and Benefits Act, Public Law 106-177), are not applicable in the present case.  See 38 U.S.C.A. § 1725(b)(D).  

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment," to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id; 38 U.S.C.A. §§ 1725, 1728.  

Facts and Analysis

Presently, the Veteran is service-connected for major depressive disorder with PTSD (rated as 70 percent disabling); coronary artery disease (rated as 30 percent disabling) and degenerative disc disease of the lumbar spine (rated as 10 percent disabling).  The Veteran's combined disability evaluation is 80 percent and he has been in receipt of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) since June 25, 2008.  

The record reflects that the Veteran was hospitalized at the VA Medical Center (VAMC) in Bay Pines, Florida on May 26, 2009.  However, shortly after 4:00 in the morning, the Veteran left the VAMC against medical advice (AMA).  The Veteran was presented with an AMA form to read and sign, but the form notes that the Veteran refused to sign the document or wait for a physician.  The Veteran testified during his August 2011 hearing that he left because they would not let him take his anxiety medication until he was seen by his physician and he was unable to cope with this.  

Subsequently, on May 27, 2009, the Veteran was treated at the Manatee Memorial Hospital's Emergency Department.  The intake record notes that the Veteran was experiencing shortness of breath.  Subsequent records prepared that day reflect that the Veteran had also been suffering from chest pain, described as a fullness in the chest, for the past four hours.  It was noted that he was recently seen at the VA for similar symptoms, but that he went AMA because he was not getting his medication.  A chest X-ray was performed, revealing no active disease of the chest.  An electrocardiogram (EKG) was performed the following day (May 28, 2009) and no abnormalities were noted.  The Veteran was discharged later that day.  It was noted that his condition upon discharge was improved and stable.  

In August 2009, the Veteran's claim for payment of unauthorized medical services was denied.  An August 2009 VA physician concluded upon reviewing the case that the Veteran's condition was non-emergent.  Furthermore, the physician noted that the Veteran refused VA care by leaving the VA facility AMA.  The physician also felt it was relevant that there was no mention of chest pain and that the only notation in the records was shortness of breath.  The physician felt with the Veteran's long-standing history of PTSD he should have been able to identify that his shortness of breath was related to anxiety and not to coronary artery disease.  

The Veteran testified on this matter before the undersigned in August 2011.  The Veteran reported that he left the VA hospital on May 26, 2009 because he started to have very bad anxiety attacks without his medication.  He explained that when he got home, he started to experience chest fullness and shortness of breath.  The Veteran conceded that at this point in time, he realized it was a mistake to leave the VA treatment facility in the first place.  The Veteran testified that his wife then proceeded to drive him to the VA treatment facility in Bay Pines, which the Veteran reported was 76 miles from his home.  Mapping software confirms that it is slightly more than 78 miles from the Veteran's home in Englewood, Florida to the VA treatment facility in Bay Pines, Florida.  

The Veteran testified that as they were traveling to the VA facility in Bay Pines, his symptoms began to greatly worsen.  His wife subsequently called the VA facility in Bay Pines to see if there was a VA medical facility closer to them, as they were still approximately 45 minutes away.  After describing his symptoms and service-connected disabilities, the Veteran testified that he was told to go to the nearest emergency room.  He also testified that the VA treatment facility located Manatee Memorial Hospital and directed the Veteran's wife to this location.  He was also told that the private treatment facility would call VA and they would then make a determination about what needed to be done to the Veteran.  The record contains no evidence to call into question the credibility of the Veteran's testimony and much of it is corroborated by medical evidence of record.  

Having considered all of the above evidence, the Board finds that the Veteran is entitled to reimbursement of unauthorized medical expenses incurred at the Manatee Memorial Hospital in Bradenton, Florida, from May 27, 2009, through May 28, 2009.  The record clearly demonstrates that the Veteran was seeking treatment for service-connected disabilities.  Furthermore, it is reasonable for the Veteran to have believed that delay in treatment would have been hazardous to life or health.  The Veteran has described increasing chest pain, and upon informing the VA treatment facility of his symptomatology, he was instructed to go to the nearest emergency room.  This instruction was provided to him despite the fact that he was only 40 to 45 minutes away from the VA treatment facility in Bay Pines, Florida.  Likewise, it was reasonable for the Veteran to conclude that VA or other Federal facilities were not feasibly available and that an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, or wise.  The Veteran was instructed that there were no VA treatment facilities closer to his location, and despite the fact that there was a location within 45 minutes, he should exit the interstate and seek treatment at the nearest emergency room.  A prudent person who suffered from a known heart disorder would take this advice to mean that it would not be wise to continue seeking out treatment at a VA facility.  Therefore, payment is authorized as all three of the criteria outlined at 38 C.F.R. § 17.120 have been met.  

The Board recognizes that the Veteran went AMA from a VA treatment facility the day before receiving unauthorized treatment at Manatee Memorial Hospital.  While this action certainly demonstrates poor judgment on the part of the Veteran, it does not change the fact that his symptomatology worsened the following day.  He then tried to return to the VA treatment facility in Bay Pines, Florida, realizing that his prior decision to leave was in error.  However, upon describing his current situation to someone at the VA treatment facility in Bay Pines, he was told to go to the nearest emergency room instead.  In other words, the mere fact that the Veteran made an error in judgment on May 26, 2009 does not change the events of the following day. 

Finally, the Board recognizes that the VA physician of August 2009 concluded that the Veteran's treatment was non-emergent.  However, this opinion was based in part on the fact that the records of private hospitalization did not reflect chest pain.  A review of the treatment records from the Manatee Memorial Hospital clearly reflects complaints of chest pain.  As a result of this symptom, numerous studies were performed.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, the physician concluded that the Veteran should have known that his symptomatology was related to anxiety rather than his heart.  However, this opinion is speculative at best, as there is no evidence demonstrating that the Veteran is capable of differentiating one type of chest pain from another.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that payment or reimbursement of unauthorized medical expenses incurred at Manatee Memorial Hospital in Bradenton, Florida, from May 27, 2009, through May 28, 2009 is warranted.  See 38 U.S.C. § 5107(b).  As such, the claim is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Manatee Memorial Hospital in Bradenton, Florida, from May 27, 2009, through May 28, 2009 is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


